Citation Nr: 0716399	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-19 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an extraschedular evaluation for residuals 
of a fracture of the tibial plateau of the right knee.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served honorably on active duty from August 1975 
to May 1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The veteran testified before the undersigned Veterans Law 
Judge in August 2004.  A transcript of the hearing has been 
made and is associated with the claims file.

This case was previously before the Board in June 2005 and 
July 2006.  In June 2005, the Board remanded the claim for an 
increased evaluation for the residuals of tibial plateau 
fracture of the right knee with post-traumatic arthritis for 
further development.  In July 2006, the Board issued a 
decision denying entitlement to an evaluation greater than 10 
percent for residuals of a fracture of the tibial plateau 
manifested by recurrent subluxation or lateral instability, 
but granted a separate compensable 10 percent rating for 
post-traumatic arthritis of the right knee.  The issues of 
entitlement to an extraschedular rating for residuals of a 
fracture of the tibial plateau of the right knee and TDIU 
were remanded for further development.


FINDINGS OF FACT

1.  In August 2006, prior to the promulgation of a decision 
in the appeal, the veteran submitted in writing a withdrawal 
of his appeal as to the issue of entitlement to TDIU.

2.  The evidence does not show that the service-connected 
residuals of fracture of the tibial plateau of the right knee 
is productive of marked interference with the veteran's 
employment or requires frequent periods of hospitalization 
such that the regular schedular standards are rendered 
impractical.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant concerning the issue of entitlement to TDIU 
have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006).

2. Referral of the claim for an extraschedular evaluation for 
the residuals of fracture of the tibial plateau of the right 
knee is not warranted. 38 C.F.R. § 3.321(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2006). Withdrawal may be made 
by the appellant or by his or her authorized representative. 
38 C.F.R. § 20.204 (2006). The appellant has withdrawn the 
appeal of the issue of entitlement to TDIU.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration. Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.






Entitlement to Extraschedular Evaluation under 38 C.F.R. 
§ 3.321

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The issue of entitlement to an extraschedular evaluation 
under 38 C.F.R. § 3.321 is a "downstream" issue.  See 
Hartman v. Nicholson, 19 Vet. App. 473 (2006) (aff'd by 
Hartman V. Nicholson, No. 06-7303 (Fed. Cir. Apr. 5, 2007).  
In this regard, the RO provided the appellant with notice as 
to the issue of entitlement to an increased evaluation for 
the right knee disability in December 2003.  While the notice 
was not provided prior to the initial adjudication, the 
claimant had the opportunity to submit additional argument 
and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a March 2004 statement of the case, 
following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

As above noted, the claim subsequently came before the Board 
in June 2005, when it was remanded for further development.  
In June 2005, additional notice was provided to the veteran.  
In July 2006, the case again came before the Board, when the 
issue of an increased evaluation for residuals of fracture of 
the tibial plateau of the right knee manifested by recurrent 
subluxation or lateral instability was denied.  However, a 
separate, compensable evaluation for post-traumatic arthritis 
of the right knee was granted, and the issue of entitlement 
to extraschedular evaluation for the residuals of fracture of 
the tibial plateau of the right knee was remanded 
specifically for further development.  Further notice was 
provided in July 2006 concerning entitlement to an 
extraschedular evaluation.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board, which he did in August 2004.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.



Extraschedular Evaluation

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

A claim for an extra-schedular rating must be sent by the 
Board to those "officials who possess the delegated authority 
to assign such a rating in the first instance." The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating. Floyd v. Brown, 9 
Vet. App. 88 at 96 (1996).

In a January 2006 statement, the veteran averred that he had 
to leave employment due to his right knee disability, and 
that he had been forced to resort to "pick-up" work in 
carpentry and residential electrical work.  

The issue of entitlement to an extraschedular evaluation for 
the residuals of fracture of the tibial plateau of the right 
knee was remanded for further development, given the 
veteran's statements concerning his employment status.  The 
remand instructed that consideration of whether referral to 
the Director of VA Compensation and Pension Service for 
assignment of an extraschedular evaluation was warranted for 
the residuals of fracture of the tibial plateau of the right 
knee. 

The July 2006 VCAA letter specifically asked the veteran to 
provide employment records or statements from previous 
employers indicating that his right knee disability had 
caused marked interference with employment.  VA Form 21-4192, 
"Request for Employment Information in Connection with Claim 
for Disability Benefits," and VA Form 21-8940, "Veteran's 
Application for Increased Compensation Based on 
Unemployability," were enclosed for his use.  In addition, 
the letter invited the veteran to submit evidence showing 
that his right knee disability had worsened in severity. 

The veteran responded in August 2006, stating that he had no 
additional information to support his claim, and notifying 
the RO that he was currently employed.  Accordingly, he 
withdrew his claim for entitlement to TDIU.  The veteran also 
submitted a VA Form 21-4192, completed by his new employer, 
showing his status as currently actively employed since 
August 2006 and receiving health and retirement benefits, 
life insurance, and sick and vacation time.  The employer 
noted the veteran worked a full time, 40 hour week, and had 
lost no time due to disability.

The RO readjudicated the veteran's claims, per the Board's 
remand and, in February 2007, issued a supplemental SOC based 
on the evidence the veteran had submitted.  The veteran again 
responded, in February 2007, stating he had no other 
information or evidence to submit.

The veteran is now employed, and he has submitted no further 
evidence demonstrating that this employment is in any way 
limited by his right knee disability.  The work the veteran 
currently engages in is established by the record to be full 
time, with benefits.  Moreover, the veteran has not submitted 
evidence demonstrating that his employment was limited or 
adversely impacted by his right knee disability prior to his 
current employment.  Hence, the record does not establish 
that the veteran's right knee disability interferes with his 
employment. Moreover, the record does not establish that the 
veteran has required any, let alone frequent, periods of 
hospitalization for his right knee disability in the time 
period here under consideration.

The criteria for referral for an extraschedular evaluation 
have therefore not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321.  Consequently, the benefit-of-the-doubt rule does not 
apply, and an extraschedular evaluation is not warranted. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

The appeal as to entitlement to TDIU is dismissed.

Entitlement to an extraschedular evaluation for residuals of 
a fracture of the tibial plateau of the right knee is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


